Order
On 2 August 1998, this Court entered an order allowing a motion to amend the record on appeal in the case whose caption appears above. However, the motion was erroneously filed by defendants-appellants under the docket number 9318SC484. The order entered by this Court allowing the motion was likewise filed under the erroneous docket number. The order is hereby rescinded, and upon reconsideration of the motion, this Court enters the following order:
On 30 July 1993, defendants-appellants filed a motion to amend the record on appeal to include the certificate of service of the notice of appeal. The defendants-appellants’ motion is dismissed. Pursuant to a decision made by this Court in conference, the appeal taken in this case shall be treated as a petition for writ of certiorari vhich shall be ruled upon by the panel assigned to hear the case.
This the 23rd day of September, 1993.
s/ John H. Connell
Clerk of the Court of Appeals